368 F.2d 318
Hisako KAWAMURA and Kazutaka Kawamurav.Paul K. KIEVER, Appellant.
No. 15798.
United States Court of Appeals Third Circuit.
Argued Oct. 21, 1966.Decided Oct. 31, 1966.

Marshall Selikoff, Newark, N.J., (Jung, Selikoff & Rathman, Newark, N.J., on the brief), for appellant.
Lowell F. Curran, Jr., Princeton, N.J., (Smith, Stratton, Wise & Heher, Princeton, N.J., William L. Boyan, Trenton, N.J., on the brief), for appellees.
Before MARIS, McLAUGHLIN and KALODNER, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
The plaintiffs, husband and wife, were injured in an accident in which the automobile which the husband, Kazutaka Kawamura, was driving and in which the wife, Hisako Kawamura, was riding as a passenger was in a collision with an automobile being driven by the defendant.  At the trial of their suit for damages in the District Court the jury rendered a verdict of $25,000.00 for the husband plaintiff and $20,000.00 for the wife plaintiff.  A motion for a new trial as to the husband's claim only and on the question of liability alone, was denied and the defendant appealed from the judgment in favor of the husband and from the order denying a new trial as to him.


2
The defendant urges here as he did in his motion for a new trial that the verdict in favor of the husband plaintiff was against the weight of the evidence, which, the defendant argues, indicates that the husband was guilty of contributory negligence and that the verdict was the result of passion, partiality, prejudice or mistake.  Our examination of the record in the light of these contentions, however, satisfies us that the district court did not abuse its discretion in denying the defendant's motion for a new trial on these grounds.  Nor do we think the trial judge erred, as the defendant asserts, in giving certain instructions to the jury and in failing to give others with respect to the laws of New Jersey governing the operation of motor vehicles.


3
The judgment and order of the district court will be affirmed.